Motions for a stay, consolidation, enlargement of time and for other relief granted only insofar as to permit the appeals in all four proceedings to he heard in one appeal book, without duplication of printing. That branch of the motions seeking to dispense with the printing in the record on appeal of the minutes of the hearing before the Referee is granted on condition that six typewritten copies of the minutes are filed with this court on or before August 14, 1962. In all other respects, the motions are denied. Motions to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.